MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00512-CR

Marcos Jesus Iturbe, Appellant             Appealed from the 230th District Court
                                           of Harris County. (Tr. Ct. No. 1424596).
v.                                         Opinion delivered Per Curiam.
The State of Texas, Appellee


TO THE 230TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before our Court of Appeals on July 9, 2015, the cause upon appeal to revise
or reverse your judgment was determined. Our Court of Appeals made its order in
these words:

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on April 30, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, October 07,
2015.